Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on August 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (US Patent no. 6,632,347).
Regarding claim 1, Buckley discloses a water dispensing apparatus (col. 3, lines 24-39) comprising: a source water pipe (58; 60) configured to receive water (from process water tank; col. 21, lines 12-15); a sterilizing water module/electrolytic cell connected to the source water pipe (58; 60) and configured to receive the water from the source water pipe and generate sterilizing water (col. 21, lines 12-46); 
a sterilizing water pipe connected to the sterilizing water module and configured to provide the sterilizing water generated by the sterilizing water module to a user (figure 2 shows that electrolyzed water can be stored in tanks 78, 102 until the system receives a demand signal to dispense the water; col. 22, lines 19-29 and line 57 to col. 23, line 15); 
a flow rate sensor disposed at the source water pipe (col. 19, lines 23-30; col. 20, line 50 to col. 21, line 2); a power supply configured to apply a voltage to an electrode of the sterilizing water module (col. 4, line 51 to col. 5, line 9); 
a current detector configured to detect a current value output from the electrode of the sterilizing water module based on the voltage being applied to the electrode of the sterilizing water module (col. 4, line 66 to col. 5, line 9; the voltage will change as the resistance of the electrolytic cell changes. If the voltage remains constant, the current will drop and the concentration of available free chlorine in the output solution will fall. This will result in an output solution which may not have sufficient available free chlorine to enable it to act as a biocide. Therefore, the voltage across the electrolytic cell can be monitored to provide an indicator of other parameters, i.e. current); 
and a controller configured to set a target current value of the sterilizing water module/electrolytic cell based on the current value detected by the current detector (col. 18, lines 46-51 – the current is maintained constant via an energy control and monitoring zone).
Regarding claim 2, Buckley teaches wherein the controller is configured to increase or decrease the voltage applied to the sterilizing water module to thereby control the current value to the target current value (col. 4, line 66 to col. 5, line 9; the voltage will change as the resistance of the electrolytic cell changes. If the voltage remains constant, the current will drop and the concentration of available free chlorine in the output solution will fall. This will result in an output solution which may not have sufficient available free chlorine to enable it to act as a biocide. Therefore, the voltage across the electrolytic cell can be monitored to provide an indicator of other parameters, i.e. current. The current is maintained constant via an energy control and monitoring zone; col. 18, lines 46-51).
Regarding claim 3, the controller of Buckley is capable of increasing the target current value based on an increase of the flow rate; and decrease the target current value based on a decrease of the flow rate (col. 4, lines 37-50; Buckley teaches that it is known that the rate of reaction is generally directly proportional to current within certain limits of the current and thus, the current and flow rate through the cell must be measured and controlled appropriately to produce an output solution having a predetermined level of available free chlorine; col. 8, lines 46-51; col. 19, lines 23-30; col. 20, line 50 to col. 21, line 2). 
Regarding claim 4, Buckley discloses wherein the controller is configured to, based on a constant voltage being applied from the power supply to the electrode of the sterilizing water module/electrolytic cell, set a value detected by the current detector as the target current value (col. 4, line 66 to col. 5, line 9; the voltage will change as the resistance of the electrolytic cell changes. If the voltage remains constant, the current will drop and the concentration of available free chlorine in the output solution will fall. This will result in an output solution which may not have sufficient available free chlorine to enable it to act as a biocide. Therefore, the voltage across the electrolytic cell can be monitored to provide an indicator of other parameters, i.e. current. The current is maintained constant via an energy control and monitoring zone; col. 18, lines 46-51).
Regarding claim 5, the controller of Buckley is configured to predict a hardness of introduced water based on the current value detected by the current detector; decrease the target current value based on the hardness of the introduced water being greater than a reference hardness; and increase the target current value based on the hardness of the introduced water being less than or equal to the reference hardness (it was found that by maintaining a constant current across the cell, the output solution will have a predetermined level of available free chlorine based on variables such as water hardness; col. 3, lines 40-62; col. 17, lines 5-12).
Regarding claim 6, Buckley further teacehs wherein the source water pipe comprises a filter configured to purify incoming water (col. 17, lines 15-18) and a feed valve (46) configured to control flow of water in the source water pipe (col. 20, lines 37-55).
	Regarding claim 7, the sterilizing water pipe of Buckley comprises a sterilizing water valve (multiple valves are provided in the sterilizing water pipes) configured to control flow of sterilizing water in the sterilizing water pipe (figure 2; col. 22, lines 19-29 and 43-56).
Regarding claim 8, Buckley discloses wherein the sterilizing water module/electrolytic cell (300; figure 4) comprises: an inlet tube (312; 314) disposed at a first side of the sterilizing water module (300) and configured to receive water from the source water pipe (col. 24, lines 66-67); a casing that defines an inner space extending parallel to the inlet tube and being configured to guide the water received through the inlet tube; an electrode portion (302; 304) that extends parallel to a longitudinal direction of the casing (as shown in figure 4), that is disposed in the inner space of the casing (300), and that is configured to generate sterilizing water through electrolysis of water (col. 24, line 66 to col. 25, line 11); and a discharge tube (316, 318) that extends parallel to the inlet tube (312, 314), that is disposed at a second side of the sterilizing water module opposite to the inlet tube (312; 314; as shown in figure 4), and that is configured to discharge water passing through the inner space of the casing (col. 25, lines 1-4).
Regarding claim 9, the electrode portion of Buckley comprises: a first electrode (302); and a second electrode (304) that faces the first electrode (302; figure 4), that is spaced apart from the first electrode (302; as shown in figure 4), and that extends parallel to the first electrode (302).
Regarding claim 10, Buckley further teaches wherein at least a part of the casing has an elongated flat box shape (see figure 2; the cell comprises an anode chamber 62 and a cathode chamber 64), and wherein the inner space corresponding to the part of the casing defines one cross-sectional area along a flow direction of water in the casing (col. 21, lines 30-55; col. 24, line 66 to col. 25, line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794